DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-8, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al., (US 20120197253; hereinafter N2) in view of Nishimura et al., (JP 2007330723; hereinafter Nishimura),  Eggers (US 5,330,471), and Slater et al., (US 5,482,054; hereinafter Slater)
Regarding claim 1, N2 discloses (Figures 1-5) a pair of endoscopic scissors (1), comprising: a pair of scissor pieces (10, 11) configured to face and overlap each other and having cutting portions (10c, 11c) respectively ([0061]);  a turning pivot (13) extending in an overlapping direction and pivotally supporting the scissor pieces (10, 11) such that the pair of scissor pieces (10, 11) is configured to be opened and closed and that the cutting portions (10c, 11c) of the scissor pieces (10, 11) are configured to grip and incise a biological tissue ([0058]-[0060]); and an operation wire (3) configured to apply a driving force to base end portion sides of the scissor pieces (10, 11) such that the scissor pieces (10, 11) perform an opening-closing operation ([0046]), wherein one of the scissor pieces (10, 11) has a claw portion (10d, 11d) configured to grip the biological tissue and protruding in a closing direction beyond a respective one of the cutting portions (10c, 11c), ([0085]).
N2 fails to disclose that the pair of scissor pieces has a pair of concave portions penetrating the cutting portions in a thickness direction and formed in the cutting portions respectively. However, Nishimura teaches (Figures 5-6) a pair of endoscopic scissors comprising a pair of scissor pieces (6A, 6B) having a pair of concave portions (6eA, 6eB) penetrating cutting portions 
The N2/Nishimura combination fails to teach that each of the concave portions has a substantially semicircular shape and that the pair of concave portions forms a substantially circular-shaped penetration hole when the scissor pieces are closed. However, Eggers teaches (Figures 7A-7B) a pair of endoscopic scissors (10) having a pair of concave portions (50’, 60’) penetrating cutting portions of scissor pieces (18’, 19’) in a thickness direction, wherein each of the concave portions (50’, 60’) has a substantially semicircular shape and that the pair of concave portions (50’, 60’) forms a substantially circular-shaped penetration hole when the scissor pieces are closed (Col. 11, lines 32-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the N2/Nishimura combination such that each of the concave portions has a substantially semicircular shape and that the pair of concave portions forms a substantially circular-shaped penetration hole when the scissor pieces are closed, as taught by Eggers, because the modification would provide a better grasp on tissue (Eggers; Col. 11, lines 32-46) since the hole formed by the modified device would accommodate more tissue to be held. Furthermore, Eggers teaches that the semi-circular concave portions may be used as an alternate to pyramidal concave portions (Eggers; Col. 11, lines 32-46). 
The N2/Nishimura/Eggers combination fails to teach that the scissor pieces have insulation coats coated respectively such that the insulation coats are provided on the scissor pieces excluding 
The N2/Nishimura/Eggers/Slater combination teaches that each of the concave portions is formed on a base end side beyond an intermediate portion in the tip end - base end direction of a respective one of the scissor pieces. Specifically, the modified device includes the concave portions taught by Nishimura, which are formed on a base end side beyond an intermediate portion in the tip end - base end direction of a respective one of the scissor pieces (Nishimura, Figures 5-6).
The N2/Nishimura/Eggers/Slater combination teaches that each of the concave portions has a depth that is equal to or greater than a height of the claw portion protruding in the closing direction from the respective one of the cutting portions. Specifically, since the modified device 
Regarding claim 5, the N2/Nishimura/Eggers/Slater combination teaches that the scissor pieces have tip end bent portions bent toward one side in an overlapping direction on a tip end side beyond the concave portions respectively. Specifically, the modified device includes the concave portions taught by Nishimura provided in the cutting portion of N2, with the tip end bent portions (11d) of N2 being bent toward one side in an overlapping direction on a tip end side beyond the concave portions.
Regarding claim 7, the N2/Nishimura/Eggers/Slater combination teaches that the pair of concave portions are formed in a plurality such that the plurality of pairs of concave portions are separated from each other in the tip end - base end direction, and that the pair of scissor pieces has a remaining length region excluding the pairs of concave portions in the cutting portion and having a continuously linear shape, as explained above and seen in Figures 1-5 of N2 and Figures 5-6 of Nishimura.
Regarding claim 8, N2 further discloses a power supply portion configured to apply a high frequency voltage to the scissor pieces through the operation wire ([0055]).
Regarding claim 29, the N2/Nishimura/Eggers/Slater combination teaches that the scissor pieces have tip end bent portions bent toward one side in an overlapping direction on a tip end side beyond the concave portions respectively. Specifically, the modified device includes the concave portions taught by Nishimura provided in the cutting portion of N2, with the tip end bent portions (11d) of N2 being bent toward one side in an overlapping direction on a tip end side beyond the concave portions. 
Regarding claim 31, the N2/Nishimura/Eggers/Slater combination teaches that the pair of concave portions are formed in a plurality such that the plurality of pairs of concave portions 8Application No. 15/521,497Reply to Office Action of August 8, 2019are separated from each other in the tip end - base end direction, and that the pair of scissor pieces has a remaining length region excluding the pairs of concave portions in the cutting portion and having a continuously linear shape, as explained above and seen in Figures 1-5 of N2 and Figures 5-6 of Nishimura.
Regarding claim 36, the N2/Nishimura/Eggers/Slater combination teaches a power supply portion configured to apply a high frequency voltage to the scissor pieces through the operation wire (power supply providing operation wire voltage in N2).
Claims 11-13, 17, 20-21, 23-24, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Slater.
Regarding claim 11, N2 discloses (Figures 1-5) an endoscopic high frequency treatment tool (1), comprising: a flexible tube configured to be inserted into a human body; a conductive operation wire (3) inserted through the flexible tube and configured to be advanced and retreated ([0085]); a treatment portion (5) positioned at a tip end portion of the conductive operation wire (3) and comprising a pair of gripping pieces (10, 11) and a turning pivot (13) pivotally supporting the pair of gripping pieces (10, 11) such that the pair of gripping4Application No. 15/521,497 Reply to Office Action of August 8, 2019pieces (10, 11) comprising a plurality of cutting portions (10c, 11c) is configured to perform an opening-closing operation ([0046], [0058]-[0060]); a connection terminal configured to apply a high frequency voltage to the cutting portions (10c, 11c) of the pair of gripping pieces (10, 11) in the treatment portion (5), ([0055]); an operation portion (4) installed in a base end portion of the flexible tube and configured to open and close the gripping pieces (10, 11) by operating the treatment portion (5) and performing an advance-retreat operation through the conductive operation wire (3), ([0053]-
N2 fails to teach that the treatment portion has a pair of spacer portions comprising conductive material and  disposed between inner surfaces of the arm portions and counter-facing surfaces of the treatment portion facing the inner surfaces of the arm portions such that the spacer portions are configured to separate the inner surfaces of the arm portions and the counter-facing surfaces of the treatment portion from each other, each of the spacer portions has a disk shape and is positioned in a hole substantially at a center of the hole on a periphery of the turning pivot such that the spacer portions are fixed to outer peripheral surfaces of the gripping pieces and that in the opening-closing operation of the gripping pieces, the spacer portions are positioned inside an outer edge of the arm portions, the treatment portion has insulation coats coating the spacer portions and substantially entire peripheries of the gripping pieces excluding the cutting portions. However, Slater teaches (Figures 3A-3D) an endoscopic treatment device (10) comprising a treatment portion (14) having a pair of spacer portions (opposing sides of element 28) comprising conductive material and disposed between inner surfaces of the arm portions of a holding frame (34) and counter-facing surfaces of the treatment portion (14) facing the inner surfaces of the arm portions such that the spacer portions are configured to separate the inner surfaces of the arm portions and the counter-facing surfaces of the treatment portion (14) from each other, each of the spacer portions has a disk shape and is positioned in a hole substantially at a center of the hole on a periphery of a turning pivot such that the spacer portions are fixed to outer peripheral surfaces of gripping pieces (18) and that in the opening-closing operation of the gripping pieces (18), the 
Regarding claim 12, the N2/Slater combination teaches that the spacer portions are interposed between the counter-facing surfaces of the gripping pieces and the inner surfaces of the arm portions with no gaps (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).
Regarding claim 13, the N2/Slater combination teaches that the spacer portions are disposed so as to face each other such that the pair of gripping pieces is between the spacer portions (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).  
Regarding claim 17, the N2/Slater combination teaches that an outer diameter of each of the spacer portions is equal to or greater than half a width size of a place penetrated by the turning pivot (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).  
Regarding claim 20, the N2/Slater combination teaches that a maximum size of the treatment portion in a pivot center direction of the6Application No. 15/521,497Reply to Office Action of August 8, 2019 turning pivot is smaller than a counter-facing 
Regarding claim 21, the N2/Slater combination teaches that the spacer portions are fixed to the inner surfaces of the arm portions (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).  
Regarding claim 23, the N2/Slater combination teaches that the pair of gripping pieces is a pair of scissor pieces having the cutting portions in thin plate shapes.  Specifically, N2 discloses that the pair of gripping pieces (10, 11) is a pair of scissor pieces having the cutting portions in thin plate shapes (N2, [0058]-[0060]).  
Regarding claim 24, the N2/Slater combination teaches that the scissor pieces have tip end bent portions bent toward one side in the thickness direction respectively. Specifically, N2 discloses that the scissor pieces have tip end bent portions bent toward one side in the thickness direction respectively (as can be seen in Figures 1-5 of N2).
Regarding claim 32, the N2/Slater combination teaches that the spacer portions are disposed so as to face each other such that the pair of gripping pieces is between the spacer portions (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).  
Regarding claim 33, the N2/Slater combination teaches that an outer diameter of each of the spacer portions is equal to or greater than half a width size of a place penetrated by the turning pivot (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).  
Regarding claim 34, the N2/Slater combination teaches a maximum size of the treatment portion in a pivot center direction of the turning pivot is smaller than a counter-facing width size of the spacer portions facing each other (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).  
Regarding claim 35, the N2/Slater combination teaches the spacer portions are fixed to the inner surfaces of the arm portions (as can be seen in Figures 3A-3D of Slater; Col. 5, lines 2-32).  
Regarding claim 37, the N2/Nishimura/Eggers/Slater combination teaches a power supply portion configured to apply a high frequency voltage to the scissor pieces through the operation wire (power supply providing operation wire voltage in N2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Nishimura, Eggers, and Slater, as applied to claim 5 above, and further in view of Kessler (US 20090281561). 
Regarding claim 6, the N2/Nishimura/Eggers/Slater combination teaches that endoscopic high frequency tool according to claim 5, but fails to teach that the scissor pieces have base end bent portions bent toward the other side in the overlapping direction on the base end side beyond the tip end bent portions, and bent projection portions formed in an intermediate portion of the pair of the scissor pieces such that the tip end bent portions and the base end bent portions are continuous, and tip ends of the scissor pieces are positioned on an extension line of the operation wire. However, Kessler teaches (Figure 2) a scissor device, wherein the scissor pieces (32, 34) have base end bent portions bent toward the other side in the overlapping direction on a base end side beyond the tip end bent portions, and bent projection portions formed in an intermediate portion of the pair of the scissor pieces such that the tip end bent portions and the base end bent portions are continuous, and tip ends of the scissor pieces (32, 34) are positioned on an extension line of an operation wire ([0033]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the N2/Nishimura/Eggers/Slater combination such that the scissor pieces have base end bent portions .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Nishimura, Eggers, and Slater, as applied to claim 8 above, and further in view of Greep (US 20130325004).
Regarding claim 9, the N2/Nishimura/Eggers/Slater combination teaches the endoscopic high frequency treatment tool according to claim 8, but fails to teach that the plurality of insulation coats comprises a silicon-based ceramic. However, Greep teaches an endoscopic high frequency treatment tool, wherein blades are coated in insulation comprising a silicon-based ceramic ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the N2/Nishimura/Eggers/Slater combination to use a silicon-based ceramic as the insulation coats, as taught by Greep, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Nishimura, Eggers, and Slater, as applied to claim 8 above, and further in view of Goto et al., (US 6712817; hereinafter Goto).
Regarding claim 10, the N2/Nishimura/Eggers/Slater combination teaches the endoscopic high frequency treatment tool according to claim 8, but fails to teach that the insulation coats .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Slater, as applied to claim 24 above, and further in view of Kessler. 
Regarding claim 25, the N2/Slater combination teaches that endoscopic high frequency tool according to claim 24, but fails to teach that the scissor pieces have base end bent portions bent toward the other side in the thickness direction on a base end side beyond the tip end bent portions, and bent projection portions formed in an intermediate portion of the pair of the scissor pieces such that the tip end bent portions and the base end bent portions are continuous, and tip ends of the scissor pieces are positioned on an extension line of the operation wire. However, Kessler teaches (Figure 2) a scissor device, wherein the scissor pieces (32, 34) have base end bent portions bent toward the other side in the thickness direction on a base end side beyond the tip end bent portions, and bent projection portions formed in an intermediate portion of the pair of the scissor pieces such that the tip end bent portions and the base end bent portions are continuous, and tip ends of the scissor pieces (32, 34) are positioned on an extension line of an operation wire ([0033]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the N2/Slater combination such that the scissor pieces have base end bent portions bent toward the other side in the thickness direction on a base .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Slater, as applied to claim 11 above, and further in view of Greep.
Regarding claim 26, the N2/Slater combination teaches the endoscopic high frequency treatment tool according to claim 11, but fails to teach that the plurality of insulation coats comprises a silicon-based ceramic. However, Greep teaches an endoscopic high frequency treatment tool, wherein blades are coated in insulation comprising a silicon-based ceramic ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the N2/Slater combination to use a silicon-based ceramic as the insulation coats, as taught by Greep, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Slater, as applied to claim 11 above, and further in view of Goto.
Regarding claim 27, the N2/Slater combination teaches the endoscopic high frequency treatment tool according to claim 11, but fails to teach that the insulation coats respectively provided on the outer surfaces of the pair of scissor pieces are colored with colors different from each other. However, Goto teaches an endoscopic high frequency treatment tool wherein an insulation coating may be colored in a variety of possible colors (Col. 5, lines 1-38). It would have .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over N2 in view of Nishimura, Eggers, and Slater, as applied to claim 29 above, and further in view of Kessler. 
Regarding claim 30, the N2/Nishimura/Eggers/Slater combination teaches that endoscopic high frequency tool according to claim 29, but fails to teach that the scissor pieces have base end bent portions bent toward the other side in the overlapping direction on the base end side beyond the tip end bent portions, and bent projection portions formed in an intermediate portion of the pair of the scissor pieces such that the tip end bent portions and the base end bent portions are continuous, and tip ends of the scissor pieces are positioned on an extension line of the operation wire. However, Kessler teaches (Figure 2) a scissor device, wherein the scissor pieces (32, 34) have base end bent portions bent toward the other side in the overlapping direction on a base end side beyond the tip end bent portions, and bent projection portions formed in an intermediate portion of the pair of the scissor pieces such that the tip end bent portions and the base end bent portions are continuous, and tip ends of the scissor pieces (32, 34) are positioned on an extension line of an operation wire ([0033]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the N2/Nishimura/Eggers/Slater combination such that the scissor pieces have base end bent portions bent toward the other side in the thickness direction on a base end side beyond the tip end bent portions, and bent projection portions formed in an intermediate portion of the pair of the scissor pieces such that the tip end bent portions and the base end bent portions are continuous, and tip 
Response to Arguments
Applicant’s arguments filed 07/21/2020 regarding the claim amendments have been fully considered. 
Regarding Applicant’s arguments that the combination of references does not teach the newly amended limitations “each of the concave portions is formed on a base end side beyond an intermediate portion in a tip end - base end direction of a respective one of the scissor pieces, each of the concave portions has a depth that is equal to or greater than a height of the claw portion protruding in the closing direction from the respective one of the cutting portions” in claim 1, Examiner respectfully disagrees. 
The N2/Nishimura/Eggers/Slater combination teaches that each of the concave portions is formed on a base end side beyond an intermediate portion in the tip end - base end direction of a respective one of the scissor pieces. Specifically, the modified device includes the concave portions taught by Nishimura, which are formed on a base end side beyond an intermediate portion in the tip end - base end direction of a respective one of the scissor pieces (Nishimura, Figures 5-6).
The N2/Nishimura/Eggers/Slater combination teaches that each of the concave portions has a depth that is equal to or greater than a height of the claw portion protruding in the closing direction from the respective one of the cutting portions. Specifically, since the modified device includes the concave portions taught by Nishimura provided in the cutting portion of N2, and the 
Applicant’s arguments regarding the claim amendment in claim 11 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Slater. In the current rejection, opposing sides of element 28 are interpreted as a pair of spacer portions comprising conductive material and disposed between inner surfaces of the arm portions of a holding frame 34. In combination with N2, the modified device provides the invention as claimed in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794